Exhibit ALCON SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN FOR ALCON HOLDINGS INC. AND AFFILIATED ENTITIES EFFECTIVE JANUARY 1, 2008 ALCON SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN FOR ALCON HOLDINGS INC. AND AFFILIATED COMPANIES AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008 TABLE OF CONTENTS ARTICLE I:PLAN DESCRIPTION1 ARTICLE II: DEFINITIONS2 ARTICLE III: ASERP BENEFITS12 ARTICLE IV: VESTED BENEFIT EVENTS AND BENEFIT ACCRUAL RULES27 ARTICLE V: CHANGE OF CONTROL BENEFITS28 ARTICLE VI: FORFEITURES AND COVENANTS APPLICABLE TO RECIPIENTS OF ASERP BENEFITS32 ARTICLE VII: AUTHORITY TO ADMINISTER35 ARTICLE VIII: SOURCE OF BENEFITS38 ARTICLE IX: MISCELLANEOUS40 ARTICLE X: SIGNATURE AND ATTESTATION43 THE ALCON SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN FOR ALCON HOLDINGS INC. AND AFFILIATED COMPANIES AMENDED AND RESTATED EFFECTIVE JANUARY1, 2008 ARTICLE
